DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15,17,20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claims 1 & 10, the added limitation of “remains continuously and substantially enclosed during use by an animal” is not supported in the original disclosure and nowhere in the specification does it discussed or explained this limitation. Because there is no support or explanation in the specification, one could interpret this limitation 
In addition, “continuously and substantially” is broad and does not defined the limit of how much or a percentage of enclosed will the animal be. In another word, in Korth, even though the top housing is detached from the bottom housing when the animal is inside, the bottom housing does continuously and substantially enclosed the animal therein while the animal does its business because a majority of the animal’s body will be inside the housing. Thus, the limitation appears to lack description and is considered a new matter issue. 
All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3,20,22,23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Korth (US 5577462 A).
 	For claim 1, Korth discloses a self-cleaning and enclosed litter box/pet waste encapsulation device (fig. 5) comprising: 
a sealed housing (either one of ref. 13 can be considered the sealed housing; also, sealed in either by screen 16 and/or the other of ref. 13 when placed thereon) defining an interior chamber (21) to receive and retain litter (50), wherein said housing comprises a front, back, top, bottom and sides (see fig. 5, self-explanatory as to what are considered front, back, top, bottom and sides), and wherein the housing remains continuously and substantially enclosed during use by an animal or when idle, removing waste, or exchanging and/or removing litter with a litter container (the housing in Korth does performed the functional recitation because the animal is continuously and substantially enclosed during use even when the top portion of the housing is removed, since a substantial part of the animal will be inside the bottom portion; also, the limitation employs “or”, thus, if not continuously and substantially enclosed during use, the other part of the limitation states “or when idle, removing waste, or exchanging and/or removing litter with a litter container”, which during removing waste or exchanging and/or removing litter, the housing in Korth does continuously and substantially enclosed); 
maintains a sealed environment when idle (the components are closed when idle, thus, maintaining a sealed environment), removing waste (removing waste is performed by the user flipping the device to remove the waste from container 11 to the 
a sealable aperture (aperture surrounded by perimeter 23 or groove 28) disposed in said sealed housing, that will allow a pet to enter, exit and use the litter box (the pet can enter the litter box through the aperture) and to allow litter to be deposited within and removed from the interior chamber in a sealed manner (when the pet deposited its waste, the aperture is sealed with the other of ref. 13 and/or the screen 16); 
wherein the sealable aperture further comprises an attachment means (either ref. 23 or ref. 28) for forming a sealed connection with an opening of the litter container (one of ref. 13 because they are identical and can be rotated and used as either the housing or the litter container), said litter container comprising a complementary attachment means (same refs. 23,28 for litter container 12) that connects to the attachment means of the aperture to form said sealed connection.  
	For claim 2, Korth discloses the self-cleaning and enclosed litter box/pet waste encapsulation device as above, and further discloses wherein the attachment means is a flange comprising a compressible seal (col. 7, lines 25-35, the two flanges compresses each other in a snap fit to form a seal).  
	For claim 3, Korth discloses the self-cleaning and enclosed litter box/pet waste encapsulation device as above, and further discloses a removable liner (16) to facilitate cleaning the interior of said housing.  

	For claim 22, Korth discloses the self-cleaning and enclosed litter box/pet waste encapsulation device as above, and further discloses wherein the device further comprises the litter container (12) forming the sealed connection with said sealable aperture (when in closed position, litter container 12 sealed the aperture of housing 11).  
	For claim 23, Korth discloses the self-cleaning and enclosed litter box/pet waste encapsulation device as above, and further discloses wherein the litter container is empty for removing spent litter through the sealed connection (the sealed connection is when the containers are closed so when the litter container is being empty, it would be through or by this sealed connection, meaning the user has to open by or through this sealed connection in order to empty the litter container) or comprises fresh litter for adding fresh litter to the device through the sealed connection. Note the past tense “sealed”, thus, the containers already have sealed connection when in closed configuration, so when the litter container is being emptied, it is through this already sealed connection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korth (as above) in view of McCauley (US 5329878 A).
 	For claim 4, Korth teaches the self-cleaning and enclosed litter box/pet waste encapsulation device as above, but is silent about an anti-tracking stair/ramp rotatably attached to said housing below said aperture, having a floor level beveled edge.  
	McCauley teaches a litter box comprising an anti-tracking stair/ramp (36) rotatably attached (ref. 44 rotates somewhat to disengage or engage with ref. 32A) to said housing (12) below said aperture (32), having a floor level beveled edge (at ref. 36B, and/or where ref. 40 is pointing at in fig. 3, the edge that touches the floor).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an anti-tracking stair/ramp having a floor level beveled edge as taught by McCauley in the housing of Korth in order to assist the pet onto the device. 
Claims 5,6,8,9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korth (as above) in view of Pierson (US 5911194 A).
 	For claim 5, Korth teaches the self-cleaning and enclosed litter box/pet waste encapsulation device as above, and further teaches a sifter (16) having a portion with openings (the mesh or screen part with openings) for sifting the contents of the litter box and separating clean litter from waste solids, wherein sifter is oriented within said interior chamber such that when said housing is rotated about a rotational axis said sifter separates the waste solids from the litter.  
 	However, Korth is silent about a second sealable aperture disposed in said housing that will allow pet waste to be ejected from the interior chamber directly into a waste receptacle thereby encapsulating the waste; the sifter having two portions: a first portion with openings for sifting the contents of the litter box and separating clean litter from waste solids, wherein sifter is oriented within said interior chamber such that when said housing is rotated about a rotational axis said sifter separates the waste solids from the litter; a second portion containing a chute for collecting and ejecting waste solids, wherein said sifter is oriented within said interior such that when said housing is rotated further about a rotational axis said sifter ejects waste solids from said housing through said second aperture into the waste receptacle.  
 	Pierson teaches a litter box comprising a second sealable aperture (the aperture opened by ref. 2) disposed in said housing (1) that will allow pet waste to be ejected from the interior chamber directly into a waste receptacle (12) thereby encapsulating the waste; a sifter (the whole assembly as shown in fig. 4B) having two portions: a first portion (9) with openings for sifting the contents of the litter box and separating clean 
 	For claim 6, Korth as modified by Pierson teaches the self-cleaning and enclosed litter box/pet waste encapsulation device as above, but is silent about a waste receptacle located adjacent to said second aperture to receive and encapsulate the waste solids from said sifter chute without releasing contaminating elements from the interior chamber. In addition to the above, Pierson further teaches a waste receptacle (12) located adjacent to said second aperture to receive and encapsulate the waste solids from said sifter chute without releasing contaminating elements from the interior chamber.  It would have been obvious to one having ordinary skill in the art at the time 
	For claim 8, Korth as modified by Pierson teaches the self-cleaning and enclosed litter box/pet waste encapsulation device as above, but is silent about a support base, wherein said housing can rotate on an axis. In addition to the above, Pierson further teaches a support base (7), wherein said housing can rotate on an axis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a support base as further taught by Pierson in the litter box of Korth as modified by Pierson in order to assist the user for an easier rotation of the litter box. Noting that both Korth and Pierson require the litter box to be rotated. 
	For claim 9, Korth as modified by Pierson teaches the self-cleaning and enclosed litter box/pet waste encapsulation device as above, and further teaches a handle (the perimeter 23 of Korth can be considered a handle because the user can grasp this area to help in rotating the littler box) to facilitate rotation of the housing. 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korth in view of Pierson as applied to claims 1 & 5 above, and further in view of Stravitz et al. (US 20050183401 A1).
 	For claim 7, Korth as modified by Pierson teaches the self-cleaning and enclosed litter box/pet waste encapsulation device as above, but is silent about wherein the waste receptacle consists of an elongated compressible tube compressed into a toroid; one end of the said compressible tube8013595.1Application No.: 15/257,3514 Docket No.: R0801.70000US02Amendment dated June 8, 2020After Final Office Action of January 7, 2020 wrapped around the compressed toroid and attached to itself creating an enclosure as to keep the compressed tube it its toroid shape; a 
	Stravitz et al. teach a waste disposal device for flexible tube bagging material, the device comprising an elongated compressible tube (34) compressed into a toroid (as shown in the figures); one end of the said compressible tube wrapped around the compressed toroid and attached to itself creating an enclosure as to keep the compressed tube it its toroid shape; a perforation (34a) in the said enclosure to facilitate the release of said compressed tube; a pull tab (rim or top of the next bag when tear off the perforation of the other bag) to facilitate tearing said perforation in said enclosure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an elongated compressible tube compressed into a toroid wherein one end of the said compressible tube8013595.1Application No.: 15/257,3514 Docket No.: R0801.70000US02Amendment dated June 8, 2020After Final Office Action of January 7, 2020 wrapped around the compressed toroid and attached to itself creating an enclosure as to keep the compressed tube it its toroid shape, a perforation in the said enclosure to facilitate the release of said compressed tube, and a pull tab to facilitate tearing said perforation in said enclosure, as taught by Stravitz in the litter box of Korth as modified by Pierson in order to provide multiple bags accessible by the user to contain the waste at multiple usages. 
Claims 10-12,14,15,21,24,25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korth (as above) in view of Pierson (as above) and Stravitz et al. (as above).
For claim 10, the limitation has been explained in the above, thus, please see above. In summary, Korth teaches the sealed housing, the sealable aperture with the flange, the litter container with the opening; and Pierson teaches the sealable second 
In addition to the above, Stravitz et al. teach a length of flexible tube bagging material (34) compressed into a toroid (as shown in the figures) retained around said second aperture so that said compressed tube upon receiving the waste may be dispensed and cut free multiple times without having to reinstall additional bagging material (with cutting device 430). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a length of flexible tube bagging material compressed into a toroid as taught by Stravitz et al. retained around said second aperture of the litter box of Korth as modified by Pierson and Stravitz et al. so that said compressed tube may be dispensed and cut free multiple times without having to reinstall additional bagging material in order to provide multiple bags accessible for the user to contain the waste at multiple usages.
  	For claim 11, the limitation has been explained in the above claim 7, thus, please see above. 
	For claim 12, Korth as modified by Pierson and Stravitz et al. teaches the self-cleaning and enclosed litter box/pet waste encapsulation device as above, and further teaches a bag cutter (430 of Stravitz) to allow dispensed bagging material to be cut free from the remaining bagging material retained.

	For claim 15, the limitation has been explained in the above claim 9, thus, please see above.
	For claim 21, the limitation has been explained in the above claim 20, thus, please see above.
	For claim 24, the limitation has been explained in the above claim 22, thus, please see above.
	For claim 25, the limitation has been explained in the above claim 23, thus, please see above.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch as modified by Pierson and Stravitz et al. as applied to claim 10 above, and further in view of McCauley (as above).
 	For claim 13, the limitation has been explained in the above claim 4, thus, please see above.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch as modified by Pierson and Stravitz et al. as applied to claim 10 above, and further in view of Buschur (US 5168834 A).
 	For claim 17, Koch as modified by Pierson and Stravitz et al. teaches the self-cleaning and enclosed litter box/pet waste encapsulation device as above, but is silent about a removable liner to facilitate cleaning the interior chamber of said housing. 
	Buschur teaches a litter box comprising a removable liner (39) to facilitate cleaning the interior chamber of said housing (11). It would have been obvious to one .
Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive.  Applicant argued the following:
Korth describes a cat litter system that represents nothing more than a traditional open pan cat litter system in nearly all respects, but which is configured only at the time of cleaning with a cover/cap placed onto the litter pan and a type of screen trap placed therebetween which retains the animal waste when the entire "dual-shell" unit is inverted by the user. Accordingly, except during the inversion step when the owner is undergoing the cleaning stage, Korth's pet litter system clearly does not remain "continuously and substantially enclosed during use by an animal or when idle, removing waste, or exchanging and/or removing litter."

As stated in the above 112(a) rejection, applicant has no support for the added limitation of “continuously and substantially enclosed during use by an animal”. Please see above 112(a) rejection for explanation. 
In addition, the limitation includes “or”, thus, one can select various scenarios as claimed. For example, the added limitation states, “wherein the housing remains continuously and substantially enclosed during use by an animal or when idle, removing waste, or exchanging and/or removing litter with a litter container”; thus, Korth teaches t “wherein the housing remains continuously and substantially enclosed when idle, removing waste, or exchanging and/or removing litter with a litter container”. 
Furthermore, even if “continuously and substantially enclosed during use by an animal” is selected, the bottom portion of the housing in Korth is continuously and substantially encloses the animal during use. 
Moreover, Korth's system is merely aligned with prior art pet litter systems already distinguished over in the Specification as originally filed. For example, as described in the Specification at paragraphs [0006]-[0007], traditional open pan cat litter systems-such as Korth's open pan cat litter system (which only becomes momentarily enclosed during the cleaning/inversion process)-and their associated problems are described, as follows (with bolded text highlighted to
indicate aspects shared with Korth's system):

	Traditional or not, the added limitation of “continuously and substantially enclosed during use by an animal or when idle, removing waste, or exchanging and/or removing litter” would still read on a traditional pan because when the animal is inside the pan to do its business, the pan will continuously and substantially enclosed at least a majority of the animal’s body during use. In addition, while applicant may discussed distinction over the prior art in the specification, applicant did not claimed or have limitation that overcome the prior art. Thus, discussion in the specification but not being claimed would be an irrelevant argument. 
Applicants submits that these passages teach nothing more than a traditional open pan cat litter system having a simple four-walled pan or tray that is completely open during the entirety of the animal's usage, but which is configured with a screen trap between two half-shells only when the owner is ready to clean the waste.

	As stated in the above, “substantially” is broad and can be interpreted at least a majority of the animal’s body will be covered or enclosed by the four walls in the pan or tray while in use. Thus, applicant added limitation does not overcome a simple four-walled pan or tray as stated. Please see other comments as stated above.  
However, claim 4 includes the limitations of claim 1, and as discussed above, claim 1 is not anticipated by Korth. McCauley does not repair the deficiencies of Korth with regard to claim 1. Thus, the combination of Korth and McCauley would not result in the subject matter of claim 4. Accordingly, claim 4 is not obvious over Korth in view of McCauley.

	Since applicant did not argue in detail for McCauley, the examiner’s response is the same as above. 
However, claims 5, 6, 8, and 9 include the limitations of claim 1, and as discussed above, claim 1 is not anticipated by Korth. Pierson does not repair the
deficiencies of Korth with regard to claim 1. Thus, the combination of Korth and Pierson would not result in the subject matter of claim 5, 6, 8, and 9. Accordingly, claim 5, 6, 8, and 9 are not obvious over Korth in view of Pierson.

	Since applicant did not argue in detail for Pierson, the examiner’s response is the same as above.
However, claim 7 includes the limitations of claim 1, and as discussed above, claim 1 is not anticipated by Korth. Pierson does not repair the deficiencies of Korth with regard to claim 1. Further, Stravitz does not repair the deficiencies of Korth combined with Pierson. Thus, the combination of Korth, Pierson, and Stravitz would not result in the subject matter of claim 7.

	Since applicant did not argue in detail for Stravitz, the examiner’s response is the same as above.
However, claims 10-12, 14-16, 18, and 21 include the limitations of claim 10, and as discussed above, claim 10 is not anticipated by Korth. Pierson does not repair the deficiencies of Korth with regard to claim 10. Further, Stravitz does not repair the deficiencies of Korth combined with Pierson. Thus, the combination of Korth, Pierson, and Stravitz would not result in the subject matter of claims 10-12, 14, 15, 21, 24, and 25. Accordingly, claims 10-12, 14, 15, 21, 24, and 25 are not obvious over Korth in view of Pierson, further in view of Stravitz.
	Since applicant did not argue in detail for Pierson and Stravitz, the examiner’s response is the same as above.
However, claim 13 includes the limitations of claim 10, and as discussed
above, claim 10 is not anticipated by Korth, or Korth as modified by Pierson and Stravitz. McCauley does not repair the deficiencies of Korth, or Korth as modified by Pierson and Stravitz with regard to claim 10. Thus, the combination of Korth as modified by Pierson and Stravitz and in further view of McCauley would not result in the subject matter of claim 13.

	Since applicant did not argue in detail for Pierson, Stravitz and McCauley, the examiner’s response is the same as above.
However, claim 17 includes the limitations of claim 10, and as discussed
above, claim 10 is not anticipated by Korth, or Korth as modified by Pierson and Stravitz. Buschur does not repair the deficiencies of Korth, or Korth as modified by Pierson and Stravitz with regard to claim 17. Thus, the combination of Korth as modified by Pierson and Stravitz and in further view of Buschur would not result in the subject matter of claim 17.

	Since applicant did not argue in detail for Pierson, Stravitz, and Buschur, the examiner’s response is the same as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Son T Nguyen/Primary Examiner, Art Unit 3643